Citation Nr: 1437444	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  05-06 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate cancer, claimed as due to exposure to herbicide agents. 

2.  Entitlement to an increased evaluation for facial scarring, residual of service-connected skin cancer disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from November 1955 to August 1959, and from June 1961 to November 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which denied the appellant's claim of entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

Consideration of the Veteran's prostate cancer claim was stayed as a result of a decision by the U.S. Court of Appeals for Veterans Claims (CAVC or Court) pertaining to in-service exposure to herbicide agents.  See Haas v. Nicholson, 20 Vet. App. 257 (2006).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) later issued a decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit reversed the CAVC, holding that it was error to have rejected VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii), which requires a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from a regulatory presumption of herbicide exposure. 

The appellant in Haas then filed a petition for a writ of certiorari to the U.S. Supreme Court, which was denied.  Haas v. Peake, 129 S.Ct. 1002 (2009). Consequently, the stay has been lifted on the processing of claims for compensation based on exposure to herbicides affected by Haas v. Nicholson.  

The Board remanded the prostate cancer claim in January 2011 for additional development.  The Board will proceed at this time with adjudication of the prostate cancer claim. 

In this case, the Veteran solely contends that his prostate cancer is due to exposure to Agent Orange in Vietnam.  He has not contended, and the evidence does not suggest, that his prostate cancer otherwise had its onset during or as a result of service.

When neither the veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory.  Therefore, the Board will not discuss direct service connection for prostate cancer.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

This case is also on appeal from a June 2008 rating action in which the RO added residual scarring to the service-connected skin cancer disability, and continued the noncompensable rating.  A September 2008 rating decision granted a 10 percent evaluation, effective from November 2003, the date of receipt of the Veteran's initial claim for service connection. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve or visit on the ground in Vietnam. 

2.  The Veteran was not exposed to herbicide while on active duty.

3.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's facial scarring, residual of service-connected skin cancer disability, results in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.

CONCLUSIONS OF LAW

1.  Prostate cancer may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for an evaluation in excess of 10 percent for facial scarring, residual of service-connected skin cancer disability, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7819-7800 (2008 and 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice for the prostate cancer claim was provided in March 2005 and March 2006.  The claim was readjudicated in a February 2012 supplemental statement of the case.  Notice for the scar claim was provided by a February 2008 letter.  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, service personnel records, VA medical records, private medical records, the Veteran's statements in support of his claim, various historical records received pursuant to the Board's January 2011 remand, and the transcript of an April 2006 hearing before a Veterans Law Judge (VLJ) no longer at the Board.  In June 2014, the Veteran declined a new hearing before a VLJ currently at the Board.  VA has complied with the January 2011 remand.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  In June 2014 correspondence, the Veteran asked the Board to decide his case on the evidence of record.   

VA did not conduct a VA examination for the Veteran's prostate cancer claim.  VA has a duty to provide a VA examination expressing an opinion when the record lacks sufficient evidence to decide the veteran's claim, but contains evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed below, herbicide exposure has not been established.  The Veteran does not assert that his prostate cancer was related to service other than as a result of his alleged herbicide exposure in Vietnam.  Thus, there is no evidence of a relevant in-service event, injury, or disease or an indication that the claimed disability may be related to service.  See McLendon, supra.  Accordingly, McLendon elements (2) and (3) are not met and therefore a VA examination is not required in order to decide this claim.  Id; see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further development would serve no useful purpose when it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).

The Veteran was afforded VA skin examinations in March 2008, July 2011 and January 2012.  VA obtained an addendum report in November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although only the November 2011 addendum report included a review of the Veteran's claims file, the purpose of the evaluations was to assess the current levels of the disability, not determine its etiology.  Overall, the examiners considered the Veteran's medical history, including his lay reports of his symptomatology; described the Veteran's disability in sufficient detail; and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c)(4). 

In sum, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to his claim.

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claims, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection

The Veteran maintains that service connection is warranted for prostate cancer as a result of exposure to Agent Orange while he was on the ground in the Republic of Vietnam (RVN).

If a veteran was exposed to an herbicide agent during active service, prostate cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The disease shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  The presumption of exposure to herbicide in Vietnam requires that a veteran actually stepped foot on land in Vietnam.  Haas, supra; VAOPGCPREC 27-97.

Where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Here, the Veteran solely contends that his prostate cancer is due to exposure to Agent Orange in Vietnam.  He has not contended, and the evidence does not suggest, that his prostate cancer otherwise had its onset during or as a result of service.  Therefore, the Board will not discuss direct service connection for prostate cancer.  Robinson, 21 Vet. App. at 545.

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran has been diagnosed as having prostate cancer.  The question which remains is whether the Veteran was physically present in the RVN during the Vietnam era.  His service personnel records confirm that he was stationed at the Ubon Royal Thai Air Force Base from January 1966 to July 1966, and from August 1973 to August 1974.  

The Board first recognizes that the Veteran was awarded the Vietnam Service Medal, the Republic of Vietnam Gallantry Cross with device, and the Armed Forces Expeditionary Medal.  However, the service personnel records show that he was awarded those medals based on his two periods of service in Thailand.  Indeed, these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of any one of those medals is not per se verification of service in Vietnam. 

The Veteran contends that he was actually in Vietnam on the ground on several occasions, including temporary duty assignments and once during a flight stopover.  He has said the length of the stops ranged from several hours to two to three days. 

In particular, the Veteran stated at his July 2006 Travel Board hearing that he was physically present and within the land borders of the RVN for several hours one day between the second and third week of January 1966.  The physical location was Cam Ranh Bay.  He further testified that groups of aircraft mechanics would be sent from Ubon to Da Nang on occasion to repair planes from Ubon which were unable to make it back to Thailand, and that he participated in several such trips.  He said that temporary orders were not always generated or recorded for those trips.  He also asserted that he flew to the RVN from the Philippines.  

Based on a thorough review of the record, the Board specifically finds that the record does not show that the Veteran set foot on land in the Republic of Vietnam, was presumptively exposed to herbicides during active service, or was actually exposed to herbicides during service.

The Board observes that the Veteran's service treatment records, service personnel records and DD 214 fail to show that he set foot in Vietnam. 

A June 2011 response from the Air Force Historical Research Agency states that a review of the pertinent official histories for the relevant time period found no mention of sending any of the unit's maintenance personnel to Vietnam to transport aircraft or aircraft parts to or from Ubon Royal Thai Air Force Base.  

A March 2013 response from the Joint Services Records Research Center (JSRRC) states that a review of the pertinent histories for the relevant time periods was negative and did not show the Veteran or unit personnel landing in the RVN while en-route from Clark Air Base, Republic of Philippines.  

As the record does not establish that the Veteran served or visited on the ground in Vietnam during the Vietnam Era, service connection for prostate cancer on a presumptive basis based on herbicide exposure is not warranted.  38 C.F.R. § 3.307(a).  See Haas, supra.

The Board is aware of the Veteran's assertions.  However, the fact remains that the Air Force Historical Research Agency and JSRRC were unable to document the Veteran or other unit personnel landing in Vietnam during the claimed time periods.  

In this regard, a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Thus, the Veteran's contentions do not show exposure to herbicide.  

In sum, the Board finds that the preponderance of the evidence is against service connection for prostate cancer as secondary to exposure to herbicide.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased Evaluation

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where  an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

The Veteran's facial scarring, residual of service-connected skin cancer disability, is evaluated as a benign skin neoplasm under Diagnostic Code 7819-7800.  Diagnostic Codes 7800 and 7819 were unchanged by 2008 revisions to the regulations pertaining to rating skin disabilities.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).

Benign skin neoplasms are to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or as impairment of function.  Diagnostic Code 7819.  

In this case, the Veteran's disability consists of disfigurement of the head, face, or neck and therefore the applicable Diagnostic Code is 7800.  A 30 percent disability rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.   

Note (1) provides that the 8 characteristics of disfigurement, for purposes of evaluation under § 4.118, are: a scar that is 5 or more inches (13 or more cm.) in length; a scar that is at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; skin that is hypo- or hyper-pigmented in an area exceeding six square inches (36 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for an evaluation in excess of 10 percent.  There is simply no evidence that the Veteran's residual scarring presents a disability picture that more closely approximates the criteria required for a higher evaluation.

A photograph submitted by the Veteran shows a hypopigmented scar in the right temple area that is at least one-quarter inch (0.6 cm.) wide.  However, the photograph does not show that the scar has any other characteristics of disfigurement, or visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  Diagnostic Code 7800.  

The VA skin examinations conducted in March 2008, July 2011 and January 2012, and the November 2011 addendum report, also fail to show that the Veteran's service-connected facial scarring results in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  Diagnostic Code 7800.  

For example, the January 2012 VA report provides that the Veteran had one scar, located on the right temple.  It measured 0.5 by 4 cm. and had hypopigmentation.  It was not painful or unstable, and there was no elevation, depression, adherence to underlying tissue or missing soft tissue.  There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss.  The approximate total area of the scar was "<1% cm2."  The scar did not result in limitation of function or other physical findings, complications, conditions, signs and/or symptoms.  

The Veteran asserts that this disability warrants an increased evaluation.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Veteran is not, however, competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who examined him during the current appeal.  The medical findings (as provided in the medical records) directly address the criteria under which the Veteran's disability is evaluated. 

The Veteran has identified no observable symptoms that satisfy the criteria for an evaluation in excess of 10 percent.  As noted above, the foregoing evidence does not support a higher evaluation under Diagnostic Code 7800.  

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's scar measures 0.5 by 4 cm. and has hypopigmentation.  The rating criteria for scars contemplates scar pain, stability, size, location, limitation of motion, and whether the scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria contemplate the Veteran's symptoms.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.  

In sum, the preponderance of the evidence is against an evaluation in excess of 10 percent for facial scarring, residual of service-connected skin cancer disability, and therefore the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for prostate cancer, claimed as due to exposure to herbicide agents, is denied.  

An evaluation in excess of 10 percent for facial scarring, residual of service-connected skin cancer disability, is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


